DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, line 2, “the purchase element housing” is recited. No purchase housing is introduced prior to this recitation in claim 19, or in claim 11, upon which claim 19 is dependent. For examination purposes, the office will interpret this to read “a purchase element housing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legallois et al. (US 9468470 B2) (hereon referred to as Legallois).
Regarding claim 1, Legallois teaches A bone anchor (10, see Figs. 1-4) for anchoring a spinal rod to a bone structure, the bone anchor comprising: 
a rod housing (16) configured to accommodate a rod (105) therethrough; 
a hook (18) distal to the rod housing (16) and attached thereto, the hook (18) configured to anchor around the bone structure; 
a cavity (24) defined by the rod housing and the hook, the cavity configured to accommodate the bone structure when the hook anchors around the bone structure (see Fig. 5); and 
a purchase element (60) configured to deploy into the cavity (24) and attach to the bone structure in response to the rod being reduced into the rod housing (see Col. 8, ll. 41-53).  
Regarding claim 2, Legallois teaches the bone anchor of claim 1 further comprising a purchase element housing (17) positioned proximal to the cavity (24).  
Regarding claim 3, Legallois teaches the bone anchor of claim 2, wherein the purchase element housing comprises a recess (inner side of portion 17) configured to receive a portion of the purchase element (60) when the purchase element is in a retracted position (see Fig. 3).  
Regarding claim 4, Legallois teaches the bone anchor of claim 3, wherein the purchase element (60) comprises a base (61) slideably received within the purchase element housing (17) and two separate purchase members (63) extending from the base.  
Regarding claim 5, Legallois teaches the bone anchor of claim 3, wherein the purchase element (60) comprises a base (61) slideably received within the purchase element housing (17) and a purchase member (63) extending from the base.  
Regarding claim 6, Legallois teaches the bone anchor of claim 5, wherein the purchase member (63) comprising a foot portion that extends in a direction perpendicular to a distal to proximal direction (see labelled diagram of Fig. 2 below).  

    PNG
    media_image1.png
    510
    548
    media_image1.png
    Greyscale

Regarding claim 7, Legallois teaches the bone anchor of claim 1, wherein the purchase element (60) is configured to assume a retracted position (see Fig. 3) in which at least a portion of the purchase element is retracted from the cavity, and a deployed position (see Fig. 4) in which the at least a portion of the purchase element is deployed into the cavity (see Col. 2, ll. 28-36).  
Regarding claim 8, Legallois teaches the bone anchor of claim 7, wherein the purchase element (60) translates distally when transitioning from the retracted position (see Fig. 3) to the deployed position (see Fig. 4 and Col. 2, ll. 28-36).  
Regarding claim 9, Legallois teaches the bone anchor of claim 1, wherein the hook (18) comprises a distal portion that curves along a direction perpendicular to a distal to proximal direction (see Fig. 2 and Col. 7, ll. 38-43).  
Regarding claim 10, Legallois teaches the bone anchor of claim 1, wherein the distal portion comprises two separate prongs, and the purchase element comprises two separate purchase members, each purchase member distal to a corresponding prong (see labelled diagram of Fig. 2 above).  
Regarding claim 11, Legallois teaches a bone anchor (10, see Figs. 1-4) for anchoring a spinal rod to a bone structure, the bone anchor comprising: 
a rod housing (16) configured to accommodate a rod (105) therethrough; 
a hook (18) distal to the rod housing (16), the hook configured to anchor around the bone structure (see Fig. 2); 
a cavity (20) defined by the rod housing and the hook, the cavity configured to accommodate the bone structure when the hook anchors around the bone structure (see Fig. 5); and 
a purchase element (60), at least a portion of the purchase element configured to be received in a recess (24) extending along a direction perpendicular to a distal to proximal direction in a retracted position (see Col. 8, ll. 41-53).  
Regarding claim 12, Legallois teaches the bone anchor of claim 11 further comprising a purchase element housing (17) positioned proximal to the cavity (20).  
Regarding claim 13, Legallois teaches the bone anchor of claim 12, wherein the recess (24) is enclosed in the purchase element housing (17).  
Regarding claim 14, Legallois teaches the bone anchor of claim 12, wherein the purchase element (60) comprises a base (61) slideably received within the purchase element housing (17) and a purchase member extending from the base (61).  
Regarding claim 15, Legallois teaches the bone anchor of claim 11, wherein the at least a portion comprises a foot portion at a distal portion of the purchase element (see labelled diagram of Fig. 2 below).  

    PNG
    media_image2.png
    385
    614
    media_image2.png
    Greyscale

Regarding claim 16, Legallois teaches the bone anchor of claim 11, wherein the purchase element (60) is configured to assume a retracted position (see Fig. 3) in which at least a portion of the purchase element is retracted from the cavity, and a deployed position (see Fig. 4) in which the at least a portion of the purchase element is deployed into the cavity.  
Regarding claim 17, Legallois teaches the bone anchor of claim 16, wherein the purchase element (60) translates distally when transitioning from the retracted position to the deployed position (see Col. 2, ll. 28-36).  
Regarding claim 18, Legallois teaches the bone anchor of claim 11, wherein the hook (18) comprises a distal portion that curves along a direction perpendicular to a distal to proximal direction (see Fig. 2 and Col. 7, ll. 38-43).  
Regarding claim 20, Legallois teaches a bone anchor (10, see Figs. 1-4) for anchoring a spinal rod to a bone structure, the bone anchor comprising: 
a rod housing (16) enclosing a rod channel, the rod channel configured to accommodate a rod (105) therethrough; 
a hook (18) distal to the rod housing (16), the hook configured to anchor around the bone structure (see Fig. 2); 
a cavity (20) defined by the rod housing (16) and the hook (18), the cavity (20) configured to accommodate the bone structure when the hook anchors around the bone structure (see Fig. 2); and 
a purchase element (60) configured to protrude into the rod channel and retract from the cavity (20) in a retracted position and configured to retract from the rod channel and deploy into the cavity and attach to the bone structure in response to the rod being reduced into the rod housing (see Col. 2, ll. 28-36).
Claims 11 and 19 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stahurski (US 20030045876 A1).
Regarding claim 11, Stahurski teaches a bone anchor (10, see Figs. 1-2) for anchoring a spinal rod to a bone structure, the bone anchor comprising: 
a rod housing (16) configured to accommodate a rod (12) therethrough; 
a hook (18) distal to the rod housing (16), the hook configured to anchor around the bone structure (see Fig. 2); 
a cavity (space wherein bone 64 sits, see Fig. 1) defined by the rod housing and the hook, the cavity configured to accommodate the bone structure when the hook anchors around the bone structure (see Fig. 1); and 
a purchase element (40), at least a portion of the purchase element configured to be received in a recess (32) extending along a direction perpendicular to a distal to proximal direction in a retracted position (see Para. [0032]).  
Regarding claim 19, Stahurski teaches the bone anchor of claim 11, wherein the base includes a pair of lateral pins (54) that are received within distally extending slots (52) of a purchase element housing (46), wherein the lateral pins are configured to ensure deployment of the purchase element in a straight-line fashion (note that slots 54 are straight and therefore capable of this functional limitation).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heckathorn, II (US 20180132909 A1), Schlaepfer et al. (US 20160183981 A1), and Buttermann (US 20160015430 A1).
Heckathron, II teaches a spinal hook with an adjustable lower platform.
Schlaepfer et al. teaches a rod connector which also features a spinal hook.
Buttermann teaches a spinal hook with a bone screw configured to apply pressure to the adjustable hook.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773